United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0519
Issued: November 30, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On January 7, 2020 appellant filed a timely appeal from a December 6, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective December 7, 2019, as she no longer had residuals or
disability causally related to her October 15, 2001 employment injury.
FACTUAL HISTORY
On November 6, 2001 appellant, then a 35-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on October 15, 2001, she was attacked by a guard dog and
sustained serious bite marks and scratches on her right thigh, right side, left hand, and sustained
1

5 U.S.C. § 8101 et seq.

scratches on her left knee, and right elbow while in the performance of duty. She stopped work
on October 15, 2001.
OWCP accepted the claim for left hand dog bite, right thigh dog bite, chest dog bite, and
post-traumatic stress disorder (PTSD). It paid appellant wage-loss compensation on the
supplemental rolls as of June 15, 2002, and the periodic rolls as of June 15, 2003.
In October 2004 OWCP authorized vocational rehabilitation services, including training at
the Cuyahoga Community College. After completing vocational services, appellant returned to
work full time on July 10, 2006, as an account representative/billing clerk at the Cleveland Clinic.
By decision dated September 14, 2006, OWCP issued a formal loss of wage-earning
capacity (LWEC) determination. It found that appellant’s account representative/billing clerk
position effective July 10, 2006, with wages of $525.00 per week, fairly and reasonably
represented her wage-earning capacity and was vocationally suitable. OWCP reduced her wageloss compensation to net compensation of $835.18 every 28 days, effective September 3, 2006.
In a report dated July 28, 2008, Deborah Koricke, a clinical psychologist, diagnosed PTSD
and opined that appellant continued to suffer from residual symptoms indicative of PTSD. She
indicated that appellant could never return to work as a letter carrier.
On January 5, 2011 OWCP referred appellant to Dr. Richard Friedell, a Board-certified
psychiatrist, for a second opinion evaluation to determine the status of her accepted condition. In
a report dated January 22, 2011, Dr. Friedell related appellant’s history of injury and noted that
appellant was embarrassed to have PTSD. He related that she continued with symptoms of
avoidance and flashbacks. Dr. Friedell related that appellant was almost as phobic of treatment as
she was of dogs and open spaces. He concluded that as with many patients, appellant was prone
to a permanent illness stimulated by an acute trauma. Dr. Friedell concluded, however, that
appellant’s disability would most likely end if she reached an earnings potential equivalent to that
of her former employment.
By development letter dated October 23, 2018, OWCP advised appellant that it required
periodic medical reports to determine the status of the accepted medical condition. It requested
that she provide an opinion from her treating physician regarding the status of her accepted
condition, her ability to return to work as a letter carrier, and her current medical treatment plan.
In a letter dated November 20, 2018, appellant explained that she had moved to Brooklyn,
New York in November 2015, and did not have a treating physician. She requested that OWCP
refer her to a physician in New York to obtain the requested report.
On June 19, 2019 OWCP referred appellant, along with a statement of accepted facts
(SOAF), the case file, and a set of questions, to Dr. Tara Brass, a Board-certified psychiatrist, for
a second opinion examination regarding the status of appellant’s October 15, 2001 employment
injury.
In a July 17, 2019 report, Dr. Brass noted appellant’s history of injury and treatment and.
related that appellant reported subjective complaints of flashbacks, rated as moderate, despite the
incident occurring 18 years prior. She conducted a psychiatric examination and reported findings
which included that appellant was in no obvious pain or distress, appeared well-rested, and
2

ambulated without assistance. Dr. Brass opined that, from a psychiatric viewpoint, there was no
disability or permanency with regard to the October 15, 2001 employment injury, no disabling
residuals, and appellant was able to work in a full-time, full-duty capacity. He opined that
appellant’s PTSD had resolved.
On August 22, 2019 OWCP referred appellant, along with a SOAF, the case file, and a set
of questions, to Dr. Paul Wein, Board-certified in internal medicine, for a second opinion
examination regarding the status of appellant’s October 15, 2001 accepted physical conditions.
In a September 18, 2019 report, Dr. Wein noted that appellant had subjective complaints
of numbness in the right leg when sitting, and scarring on the right thigh. He examined appellant
and noted that the scarring was almost negligible, she had no obvious physical limitations, was
able to walk into the office and climb onto the examination table without any difficulty, no
evidence of head trauma, no clubbing, cyanosis, or edema, had full range of motion of all joints,
and good pedal pulses were present bilaterally. Dr. Wein indicated that appellant had normal
physical examination findings and he found no disability and no active medical problems. He
opined that appellant was capable of working her date-of-injury position in a full-time, full-duty
capacity.
On October 17, 2019 OWCP advised appellant that it proposed to terminate her wage-loss
compensation and medical benefits based on the second opinion evaluations of Dr. Brass and
Dr. Wein who found that the accepted conditions had ceased without residuals. It afforded her 30
days to submit additional evidence. No additional evidence was received.
By decision dated December 6, 2019, OWCP finalized the termination of appellant’s wageloss compensation and medical benefits, effective December 7, 2019, finding that the weight of
the medical evidence rested with Dr. Wein and Dr. Brass, the second opinion examiners, who
concluded in reports dated July 17 and September 18, 2019, that appellant ceased to have residuals
or disability causally related to her accepted October 15, 2001 employment injury.2 It also noted
that it had not received any additional evidence or argument from appellant in response to the
notice of proposed termination.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
termination or modification of compensation benefits.3
It may not terminate compensation without establishing that the disability had ceased or
that it was no longer related to the employment.4 OWCP’s burden of proof includes the necessity
2

OWCP further found that, since it determined that appellant no longer had residuals of her accepted work-related
injury and was no longer disabled from work, formal modification of her LWEC determination was unnecessary.
3

E.K., Docket No.18-0835 (issued September 23, 2020); see D.M., Docket No. 19-0749 (issued August 19, 2019);
A.D., Docket No. 18-0497 (issued July 25, 2018); S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005);
Paul L. Stewart, 54 ECAB 824 (2003).
4

T.S., Docket No. 19-0476 (issued September 24, 2020); A.G., Docket No. 18-0749 (issued November 7, 2018);
see also Jason C. Armstrong, 40 ECAB 907 (1989); Charles E. Minnis, 40 ECAB 708 (1989); Vivien L. Minor, 37
ECAB 541 (1986).

3

of furnishing rationalized medical opinion evidence based on a proper factual and medical
background.5 The right to medical benefits for an accepted condition is not limited to the period
of entitlement for disability compensation.6 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition,
which require further medical treatment.7
ANALYSIS
The Board finds that OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective December 7, 2019, as she no longer had residuals or
disability causally related to her October 15, 2001 employment injury.
OWCP referred appellant to Dr. Brass, a Board-certified psychiatrist, and Dr. Wein, a
Board-certified internist, for second opinion examinations to determine the status of her accepted
conditions and her work capacity.
In her comprehensive July 17, 2019 report, Dr. Brass, reviewed the SOAF provided by
OWCP and noted the accepted conditions. She described the employment injury and appellant’s
continuing complaints. Dr. Brass provided findings from the evaluation she performed that day
and noted that appellant was able to calmly and neutrally describe the employment incident which
had occurred some 18 years previously. She opined that appellant’s work-related PTSD had
resolved and appellant was no longer disabled.
In his September 18, 2019 report, Dr. Wein reviewed the SOAF provided by OWCP and
noted the accepted conditions. He related that appellant’s physical examination revealed normal
findings and he found no disability and no active medical problems. Dr. Wein determined that
appellant was capable of working her date-of-injury position in a full-time, full-duty capacity.
The Board finds that OWCP properly accorded the weight of the medical evidence to
Dr. Brass and Dr. Wein, who based their opinions on a proper factual and medical history and
provided examination findings and medical rationale for their opinions. Their reports contain wellrationalized opinions based on medical evidence regarding the accepted conditions causally related
to appellant’s October 15, 2001 employment injury.8 Accordingly, OWCP properly relied on the
second opinion reports of Dr. Brass and Dr. Wein in terminating appellant’s wage-loss
compensation and medical benefits.9
The record also contains the July 28, 2008 report from Dr. Koricke who opined that
appellant continued to suffer from residual symptoms indicative of PTSD and that she could never
return to work as a letter carrier, and the January 5, 2011 report from Dr. Friedell who also related
5

R.R., Docket No. 19-0173 (issued May 2, 2019); Del K. Rykert, 40 ECAB 284, 295-96 (1988).

6

L.W., Docket No. 18-1372 (issued February 27, 2019); Kathryn E. Demarsh, 56 ECAB 677 (2005).

7

R.P., Docket No. 17-1133 (issued January 18, 2018); A.P., Docket No. 08-1822 (issued August 5, 2009).

8

S.L., Docket No. 19-0603 (issued January 28, 2020); R.B., Docket No. 19-0204 (issued September 6, 2019).

9

See T.C., Docket No. 19-1383 (March 27, 2020); K.W., Docket No. 19-1224 (issued November 15, 2019); see
N.G., Docket No. 18-1340 (issued March 6, 2019); A.F., Docket No. 16-0393 (issued June 24, 2016).

4

that appellant continued to have residuals of her PTSD condition. However, the Board notes that
these reports were not contemporaneous to the termination of appellant’s compensation benefits.
The Board has held that stale medical evidence cannot form the basis for a current evaluation of
residual symptomology, disability determination, or other medical determinations.10 Therefore
these reports are insufficient to support continuing work-related residuals and disability.11
The Board thus finds that OWCP properly terminated appellant’s wage-loss compensation
and medical benefits, effective December 7, 2019.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective December 7, 2019, as she no longer had residuals or
disability causally related to her October 15, 2001 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the December 6, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 30, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

10

See B.J., Docket No. 18-1186 (issued July 9, 2019); G.M., Docket No. 14-2057 (issued May 12, 2015).

11

Id.

5

